Citation Nr: 1228455	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  04-27 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability. 

2.  Entitlement to service connection for a left wrist disability. 

3.  Entitlement to service connection for an acquired psychiatric disability to include bipolar disorder. 

4.  Entitlement to service connection for loss of tooth #10 due to dental trauma.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active service from August 1976 to July 1977. 

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in October 2010.  This matter was originally on appeal from May 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

With respect to the issue of entitlement to service connection for a lumbar spine disability, in its October 2010 decision, the Board inadvertently recharacterized the claim as a previously-denied claim which required new and material evidence to reopen.  This was inadvertent as the RO received relevant official service department records, within a year of the rating decision denying service connection, that were not associated with the claims file when VA first decided the claim.  As such, the correct characterization of this issue is entitlement to service connection for a lumbar spine disability.
  
In August 2007, the Veteran testified at a travel board hearing.  A transcript of that hearing is of record.

The issue of entitlement to an increased evaluation for residuals of a left hand injury affecting long, ring, and little finger has been raised by the Veteran since the Board granted the 20 percent evaluation in a November 2007 decision, but this issue has not since the November 2007 Board decision been considered by the Agency of Original Jurisdiction (AOJ).  In addition, the Veteran is claiming service connection for residuals of a left hand injury separate from residual finger disabilities that has not been considered by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to a left wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current lumbar spine disorder has not been related by competent medical evidence to his active military service.

2.  The Veteran's current acquired psychiatric disorder has not been related by competent evidence to his active military service.

3.  The Veteran's dental extraction of tooth number 10 was the result of nonrestorable caries and not due to the loss of substance of the body of the maxilla or mandible or due to in-service trauma or disease such as osteomyelitis. 


CONCLUSIONS OF LAW

1.  The Veteran's current lumbar spine disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The Veteran's current psychiatric disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  Residual dental disability arising out of missing tooth number 10 during service is not subject to service connection for VA compensation purposes.  38 U.S.C.A. §§ 1131, 1712 (West 2002); 38 C.F.R. §§ 3.303, 4.150 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

Pursuant to the Board's November 2007 Remand, the Appeals Management Center (AMC) obtained the Veteran's Social Security Administration (SSA) records, scheduled VA orthopedic examination to address the etiology of the Veteran's current low back disability, VA dental examination to address the etiology of current disability due to dental trauma, and VA psychiatric examination to address the etiology of any current psychiatric disorder, readjudicated the Veteran's claim, and issued a Supplemental Statement of the Case.  Pursuant to the Board's October 2010 Remand, the AMC requested the complete clinical records for the Veteran's hospitalization in December 1976 at Fort McClellan including dental records, scheduled VA examinations to determine whether the Veteran's missing upper front teeth were lost due to in-service trauma, readjudicated the Veteran's claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's November 2007 and October 2010 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in September 2002, October 2003, and March 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  Together, the letters informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records, VA medical treatment records, Social Security Administration (SSA) records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

Moreover, during the August 2007 Board hearing, the issues on appeal were explained and questions were asked designed to elicit evidence that may have been overlooked with regard to the service connection claims.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2)  and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded VA examinations in December 1981, February 2003, and December 2008, and January 2009.  38 C.F.R. § 3.159(c)(4).  The December 2008 VA examiner addressed the etiology of the Veteran's current psychiatric disorder in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  The January 2009 VA examiner addressed the etiology of the Veteran's current lumbar spine disorder in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  The February 2011 VA examiner addressed the etiology of the Veteran's missing front teeth in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  The December 2008, January 2009, and February 2011 VA examination reports are thorough; thus these examinations are adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Service Connection

The Veteran seeks service connection for a lumbar spine disability and an acquired psychiatric disability.  

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  

Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

The first question that must be addressed, therefore, is whether incurrence of a chronic lumbar spine disorder, a chronic left wrist disorder, or a chronic psychiatric disorder is factually shown during service.  

The Veteran's service treatment records indicate that the Veteran was seen on January 5, 1976, after being involved as a passenger in an automobile accident.  The Veteran reported that the car hit a tree and he was hospitalized at Ft. McClellan for three days.  The Veteran reported that he was told to see a medical officer upon returning to Fort Benning.  The PA's writing is illegible; however, it appears that on physical examination, the only questionable abnormality appeared to be with respect to the Veteran's left leg

On February 17, 1977, the Veteran presented with complaints of pain in his back while doing training.  Physical examination demonstrated tenderness in the trapezius triangle.  Impression was muscle strain.

Report of Mental Status Evaluation conducted May 10, 1977, demonstrated normal behavior, full level of alertness, full level of orientation, level mood, clear thinking, normal thought content, and good memory.  Impression was no significant mental illness.

On April 23, 1977, the Veteran presented with complaints of pain in the abdomen, chest, back, and legs.  Physical examination demonstrated tenderness to palpation of all the above areas.  Impression was stress and muscle soreness.  

On his Report of Medical History dated in May 1977, the Veteran reported a myriad of problems including swollen or painful joints, frequent or severe headache, chronic or frequent colds, severe tooth or gun trouble, sinusitis, asthma, shortness of breath, pain or pressure in chest, palpitation or pounding heart, cramps in his legs, broken bones, bone, joint or other deformity, recurrent back pain, "trick" or locked knee, frequent trouble sleeping, depression or excessive worry, nervous trouble of any sort.  In the Physician's summary and elaboration of all pertinent data, the physician noted fracture left hand with decreased function, bone deformity secondary to fractured left hand, recurrent back pain of the lumbar spine and depression and nervousness secondary to present situation.     

Physical examination of the Veteran's spine was normal, but the physician noted the Veteran's complaint of recurrent back pain of the lumbar spine; the Veteran's psychiatric health was noted to be normal.   

Despite complaints of back pain, depression, and nervousness in service, the Board cannot conclude a "chronic" lumbar spine or psychiatric condition was incurred during service.  Treatment for a disorder in service cannot be considered treatment for a chronic disorder unless there is some indication that a chronic disorder exists.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.   For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1131, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  Arthritis and psychosis can be service connected on such a basis; however, there is no showing of arthritis or psychosis within the year following the Veteran's discharge from service.

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Although there is back pain noted in service, there is not a nexus between the Veteran's current back disorder and the claimed post-service symptomatology.  The Veteran underwent VA examination in January 2009.  After physical examination of the Veteran and a review of the claims file, the examiner essentially found that the Veteran's current back pain was caused by degenerative arthritis due to intervening back injuries and not due to in-service back strain.  

Further, to the extent that the Veteran reports continuity of post-service psychiatric symptoms, the Board finds his allegations to be of limited probative value.  The file contains a December 1981 VA examination report in which he reported no history of emotional illness.  In August 1980, the Veteran filed a claim with VA for compensation benefits evidencing his awareness that he could apply for VA benefits for service related disabilities.  At that time he did not file a claim for service connection for any psychiatric disability.  This is inconsistent with any assertion that he experienced psychiatric symptoms since service because it is reasonable to conclude that if he believed that he had a psychiatric disorder in 1980 that was related to service, he would have claimed service connection for it at that time.
  
Thus, the evidence clearly indicates that the Veteran did not experience continuous psychiatric symptomatology since his discharge from service.  As such, service connection is not warranted under 38 C.F.R. § 3.303(b).  
  
When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

With respect to the Veteran's lumbar spine, a July 11, 1980, private medical record indicates that the Veteran suffered an on-the-job injury in late May 1980 when lifting approximately 100 pounds insulation from the ground.  The Veteran reportedly felt an acute onset of pain in his mid dorsal paraspinous muscles.  Pain was localized in the mid dorsal back on either side of the spine.  An August 15, 1980 record noted that the Veteran had been referred back by insurance carrier with report that his back still remained symptomatic, this time in the mid lumbar spine aggravated by range of motion exercise.  The Veteran was tender in the mid-lumbar spine over the midline and less so in the paraspinous muscles.  An August 22, 1980, record indicates that a review of the Veteran's lumbosacral spine films were entirely normal.  Dr. Whipple noted that he found no evidence of significant spinal injury despite the Veteran's insistence.

In October 1980, the Veteran was seen for consultation.  The Veteran reported that he injured his low back five months prior and that since then he had not been at work as he did heavy construction work.  The Veteran complained of intermittent pain in the low back with no radicular symptoms.  Impression was status post lumbosacral sprain.  

A September 2003 letter authored by Dr. Wiliams noted that the Veteran suffered from degenerative disc disease and chronic arthritis from a wrist injury in the service.

SSA Decision indicates that the Veteran testified that he injured his low back while at work and that medical records show that the Veteran injured his back while at work in 1989.

A December 2001 Admission Record indicates that the Veteran presented with complaints of low back pain after a kidney infection one week prior.  

A March 2002 Emergency Department Outpatient record notes prior medical history of falling on the job in Virginia and injured back in 1979 and reinjured in January 2002.  A February 2002 Emergency Department Outpatient record notes that the Veteran presented with left wrist pain and back pain after falling while playing basketball.  The Veteran was diagnosed as having lumbar sprain.

A May 2002 Admission Record indicates that the Veteran presented with complaints of burning low back pain and bilateral pelvic pain.  Clinical impression was chronic low back pain.  

The Veteran underwent VA examination in February 2003 at which time he reported that he injured his back at the same time that he fell and injured his left wrist (while performing hand-to-hand combat training, he fell and a large heavy person stepped on his left wrist).  The Veteran reported that he reinjured his back in a motor vehicle accident in 1977 while he was on military police training assignment.  The Veteran reported residual morning stiffness and pain in his low back as well as pain in his legs and pelvis.  The examiner noted that the Veteran had been worked up for this and that x-rays had been negative.  The Veteran was diagnosed as having muscle strain or chronic myositis of the lumbosacral spine muscles.  

VA medical records indicate that in May 2003, the Veteran complained of increased back and hip pain since a motor vehicle accident two years prior with pain occasionally radiating down legs.

The Veteran underwent VA examination in January 2009.  The Veteran reported that he hurt his back while in the service during basic training, specifically during hand-to-hand combat involving batons when he was knocked down.  He reported he sought medical treatment at sick call the next day.  He stated he was told that he had a sprain and given a prescription and placed on light duty for four to five days with no physical therapy.  The Veteran reported that the pain somewhat subsided, and he was able to finish basic training.  The Veteran reported that he went back a couple of more times for his back, given the same diagnosis, and treated in the same manner.  The Veteran reported that his back would only hurt in the service if he was doing something strenuous.  The Veteran reported that he hurt his back in police school during his motor vehicle accident.  The Veteran denied any further injuries or incidents to his back after service.  The Veteran reported that since service, the pain worsened in the mid 1980s to early 1990s and early 2000 and that his back pain pattern had progressed more recently becoming daily, constant, more severe and worse with prolonged standing, walking, bending, stooping and doing chores.  The Veteran reported that rest and prescription made it better.

Lumbar spine x-rays revealed mild facet arthropathy in the lower lumbar spine, probable very slight anteriolisthesis of L5 on S1 which was noted as possibly being projectional.  After physical examination of the Veteran, he was diagnosed as having degenerative arthritis of the lumbar spine.  The examiner opined that it was less likely as not (less than 50/50 probability) that the Veteran's current back condition was related to his in-service back injury.  The examiner explained that (1) there was clear documentation of injuries in service, (2) the Veteran was diagnosed with back strains but there was no evidence of arthritis of loss of range of motion on a chronic basis in the service, (3) the pattern of pain was that of an intermittent pain with exertion, (4) the Veteran suffered multiple injuries after the service which were also documented, (5) the back pain pattern changed in the late 1990s, (6) the degenerative arthritis started to be seen on x-rays in the late 1990s and early 2000s, the etiology of the back pain in the service was due to strain, and (7) the etiology now is due to arthritis, due to the amount of time and the intervening events, the two etiologies are not connected.  

The Veteran has also presented evidence of a motor vehicle accident in February 2011 after which he complained of neck and back pain.

With respect to the Veteran's psychiatric health, an October 1993 Psychiatric Evaluation and Discharge Summary notes that the Veteran was admitted from John Randolph Hospital after presenting to the local Community Service Board with vague suicidal ideation voicing plan to cut his wrists.  It was noted that the Veteran had multiple psychosocial stressors including four felony drug charges and forty felony charges for writing bad checks.   The Veteran reported that he had people "shooting at him" on the streets because he had cooperated with the police in turning State's evidence.  He also reported a breakup with his girlfriend in April 1993 and problems with his children.  

The Veteran reported a history of polysubstance abuse, mostly cocaine, marijuana, and alcohol but reported abstinence since December 1992 except that he reported that he used cocaine Wednesday and Thursday prior to admission when he went on a binge with a friend.  The Veteran was noted to endorse decreased sleep, but denied other neurovegetative symptoms, symptoms of psychosis, major depression, and bipolar disorder.  It was noted that he was quite medication seeking.  The examiner noted that it was the Veteran's first psychiatric hospitalization but that he was diagnosed as hyperactive as a child and treated with medication.  The Veteran noted that he had been recently diagnosed with bipolar disorder but gave no symptoms of manic or depressive symptoms significant enough to warrant a diagnosis of bipolar disorder.  The Veteran reported that he was a high school graduate and had gone through two years of college but that he had never served in the military.

The examiner noted that the Veteran had a long history of criminal behavior and had pending legal charges including four felony indictments for conspiracy to distribute cocaine and forty counts of forgery.  After mental status examination, the Veteran was diagnosed as having adjustment disorder with disturbance of mood and conduct, malingering, alcohol abuse, and cocaine abuse as well as antisocial personality disorder.  His primary diagnosis at discharge was his substance abuse issues and his malingering to avoid harm on the streets.  

The SSA decision noted that the medical records showed that the Veteran has a long history of being treated for his mental impairments dating back as early as 1993.  

The Veteran underwent a VA examination in February 2003 at which time he reported that he was diagnosed with bipolar disorder within one year after discharge from the military.  The Veteran stated that he had been hospitalized five to six times for psychiatric reasons, that he had been depressed, and that he had been suicidal and twice overdosed.  The Veteran stated that he had high and low moods and that he had been staying up until 2:00a.m.  The Veteran reported that he had not been an over spender or hypersexual.  The Veteran reported low energy and poor concentration.  The Veteran reported feeling anxious, nervous, and being on edge.  He also reported being treated in the past with Lithium, Stelazine, Cogentin, Prozac, and Wellbutrin.  The Veteran reported being on Amitriptyline 50 mg at bedtime.  He denied suicidal and homicidal ideation.  He stated that he had been hearing voices for years and that two weeks prior, he heard voices telling him to do stuff.  The Veteran denied any auditory or real hallucinations.  He also denied smoking marijuana.  The Veteran denied drinking alcohol or abusing cocaine.

Mental status examination demonstrated that the Veteran was cooperative.  His memory was good.  He was "a little depressed."  His speech was of regular rate and rhythm.  His memory was fair.  His psychomotor function was anxious.  There was no loosening of thought and no flight of ideas.  There were no auditory or visual hallucinations and no homicidal or suicidal ideation.  There was no tangentiality, no circumstantiality, and no thought blocking.  Judgment and insight were fair.  

The Veteran was diagnosed as having bipolar disorder; however, an etiology opinion was not rendered at that time.  Instead the examiner noted that the Veteran's history of bipolar disorder needed to be verified by the Board obtaining medical records from the different previous hospitals where he was treated.         

The Veteran underwent VA examination in December 2008.  After review of the claims file and interview with the Veteran, the examiner diagnosed the Veteran as having mood disorder NOS, polysubstance abuse in full remission (according to patient).  The examiner opined that the Veteran's current psychiatric disability was less likely as not caused by or a result of the Veteran's period of service including the depression noted at separation secondary to an automobile accident.  The examiner explained that after a review of the records and information obtained during clinical interview, it was noted that the Veteran has a significant history of polysubstance abuse and maladaptive personality features and that his symptoms are not considered secondary to military service.

In this case, the appellant clearly has current disabilities.  No medical professional, however, has ever related the Veteran's current lumbar spine or psychiatric disorder to his period of active military service.  
  
Thus, the record is absent evidence of in-service incurrence of a chronic lumbar spine disorder and a chronic psychiatric disorder, evidence of lumbar spine arthritis and psychosis within a year following service, credible evidence of continuity of symptomatology, and medical evidence of a nexus between service and currently diagnosed lumbar spine disorder and psychiatric disorder.

Although the Veteran contends that his lumbar spine disorder and psychiatric disorder are related to his service, as a layman he is not competent to offer opinions on medical causation and, moreover, the Board may not accept unsupported lay speculation with regard to medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Veteran also seeks service connection for loss of tooth #10 due to dental trauma.

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2011). 

Under 38 U.S.C.A. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal diseases are to be considered service-connected only for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161 (2011). 

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150 (2011).  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not to the loss of alveolar process as the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2011). 

To have had dental extractions during service is not tantamount to dental trauma, because trauma of teeth, even extractions, in and of itself, does not constitute dental trauma. VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997). The Veteran did not contend, nor does the record indicate, that he experienced any dental trauma in service. 

Service connection has been established for teeth numbered 7, 8, and 9.  The Veteran, however, seeks service connection for tooth number 10.  

The Veteran contends that he lost tooth number 10 in motor vehicle accident in December 1976 when he was going through his Advanced Individual Training.  The Veteran noted that he was thrown forward and his face hit the dashboard resulting in the loss of his four front teeth, numbers 7, 8, 9, and 10.  

The Veteran's service treatment records indicate that he presented on January 5, 1976, with a request to see a physician's assistant.  The Veteran had been involved in an auto accident where he was a passenger in a car that hit a tree.  The Veteran was hospitalized three days at Ft. McClellan, Alabama, and was told to see a medical officer upon returning to Ft. Benning, Georgia.

A March 1, 1977, diagnosis-treatment indicating "#10 NRC EXT. TYLENOL x 40."  NRC is the dental abbreviation for nonrestorable caries.  On the Report of Medical History dated in May 1977, the Veteran reported severe tooth or gum trouble.  The physician's summary and elaboration of pertinent data noted severe gun and tooth problem secondary to auto accident.   

On a VA Form 21-4176, Report of Accidental Injury, received by VA in November 1981, the Veteran stated that he was training on the motor vehicle range, that he was in a jeep with another trainee, and that he hit the cross bar on the jeep which knocked two teeth out and another one up into his gum.  The Veteran reported that he had them removed at Ft. Benning, Georgia.

The Veteran underwent VA examination in February 2003 at which time he stated that in 1976 while on active duty, he was a passenger in a vehicle which made a sudden stop causing him to hit his face on the dash.  The Veteran stated that this caused the loss of four upper front teeth and that these missing teeth were replaced by a fixed bridge by the military.

Dental examination, clinical and radiographic examination revealed missing maxillary anterior teeth numbers 7, 8, 9, and 10 which were replaced by a six unit bridge from teeth number 6 to 11.  The Veteran was also missing teeth numbers 1, 2, 15, 16, 17, 18, 19, and 31.  Examination revealed that the Veteran had very poor oral hygiene and areas of heavy calculus formation.  Teeth numbers 4, 5, and 12 had nonrestorable caries.  Additional carious lesions were noted on teeth numbers 20, 21, 27, 28, 29, and 30.  All remaining teeth had moderate to severe periodontal bone loss.  The maxillary anterior bridge was failing due to advanced periodontal disease.  Bridge abutment number 6 was nonsalvageable.

The Veteran underwent VA examination in December 2008.  It was noted that the Veteran reported that he was involved in a motor vehicle accident on December 16, 1976, and hit the dashboard traumatically avulsing teeth numbered 7, 8, and 9 and that he had teeth replaced with temporary partial and then permanent bridge teeth numbered 6 through 11 in April 1977.  The examiner noted that that the Veteran was on active duty at the time of the accident.  The examiner opined that in his opinion it was least likely as not that teeth numbered 7, 8, and 9 were traumatically avulsed as a result of an auto accident.  

A VA addendum dated in January 2009 by the VA examiner who conducted the December 2008 VA examination stated, "I have reviewed this patient's C-file in regard to [an] MVA accident and the loss of #7-10.  There is no service record of any visits to the dental clinic while on active duty for traumatic avulsion of #7-10 as the Veteran states.  In addition, there is no documentation of the accident.  Subsequently, in my opinion I would have to resort to speculation as to whether or not these teeth were avulsed as a result of an MVA.

A VA medical opinion was rendered in February 2011 at which time the examiner, after review of the Veteran's service treatment records opined that loss of teeth numbered 7, 8, and 9 was at least as likely as not (50/50 probability) caused by or a result of the in-service motor cycle accident.  

In a March 2011 letter, the Veteran's sister noted that the Veteran did not have any dental problems beyond cavities and that he had a beautiful smile that revealed pretty straight white teeth.

In a January 2012 addendum, VA examiner who conducted the December 2008 VA dental examination stated, "Loss of #7, 8, 9 IS AS LEAST AS LIKELY AS NOT (50/50 PROBABILITY) CAUSED BY OR A RESULT OF [i]n[-]service motor vehicle accident.  #10 was not involved in MVA.  It was extracted in 1 Mar 1977 for gross caries non-restorable.  Rationale for opinion given was clinical experience, Veteran's account of accident, basic training picture, and record of MVA.

As such, there is no evidence of record that the loss of the Veteran's tooth number 10 was the result of loss of substance of body of maxilla or mandible.  In addition, there is no evidence of record that the Veteran had a dental disorder such as chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, or bone loss due to trauma or disease as a result of combat or trauma.  Further, as noted above, the Board finds the Veteran to be not credible.  Throughout, the Veteran's description of the teeth involved in the motor vehicle accident changed.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for loss of tooth number 10, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for a lumbar spine disability is denied. 

Entitlement to service connection for an acquired psychiatric disability to include bipolar disorder is denied. 

Entitlement to service connection for loss of tooth # 10 due to dental trauma is denied.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  

The issue of entitlement to a left wrist disability was remanded by the Board in November 2007.  Specifically, the Board directed that the Veteran should be afforded a VA orthopedic examination to address the etiology of any current left wrist disabilities.  The Board directed that the examiner be asked to provide an opinion as to whether it was at least as likely as not that any current left wrist disability was due to injury or disease during the Veteran's period of service and in particular the September 1976 left hand injury.  

The Veteran underwent VA examination in December 2008.  The Veteran, however, objected to this VA examination; and an additional VA examination was conducted in January 2009.  After review of the claims file and physical examination of the Veteran, the examiner opined that it "IS LESS LIKELY AS NOT (LESS THAN 50/50 PROBABILITY) CAUSED BY OR A RESULT OF left finger condition."  The VA examiner, however, did not explicitly render an opinion as to whether the Veteran's current left wrist disability was due to in-service left hand injury although he noted that although there was clear documentation of the injuries that the Veteran had in the service, there was not clear documentation of significant trauma to his left wrist during the service and that the Veteran's exit examination from service clearly showed the issues with his finger but not the left wrist.  Further development is, therefore, needed in light of this Stegall violation.

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned to the VA examiner who conducted the 2009 VA examination for an addendum opinion which specifically addresses whether it is at least as likely as not that any current left wrist disability was due to injury or disease during the Veteran's period of service, in particular the September 1976 left hand injury.  The examiner should also address the medical opinions of Dr. Whipple regarding the etiology of the Veteran's current left wrist disability.

If the February 2009 VA examiner is unable to provide the addendum without additional examination of the Veteran or if he is unavailable, the AMC should schedule the Veteran for the additional examination.

A discussion of the complete rationale for all opinions expressed should be included in the examination report. 

2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


